Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT

                                    No. 04-12-00605-CV

                                      Richard KING,
                                         Appellant

                                             v.

 DEUTSCHE BANK NATIONAL TRUST CO., as Trustee for Asset-Backed Pass-Through
                     Certificates, Series 2004-W5,
                                Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CI-20918
                         Honorable Martha Tanner, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Richard King.

       SIGNED July 24, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice